Exhibit 10.2

2011 Stock Incentive Plan
of Honeywell International Inc. and its Affiliates

Restricted Unit Agreement

               RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as
of the [DAY] day of [MONTH, YEAR] (the “Award Date”) between Honeywell
International Inc. (the “Company”) and [EMPLOYEE NAME] (the “Employee”).

 

 

1.

Grant of Award. The Company has granted you [NUMBER] Restricted Units, subject
to the provisions of this Agreement and the 2011 Stock Incentive Plan of
Honeywell International Inc. and its Affiliates (the “Plan”). The Company will
hold the Restricted Units [and Additional Restricted Units (as defined in
Section 2)] in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.

 

 

2.

[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Dividend Equivalents. Except as
otherwise determined by the Committee, in its sole discretion, you will earn
Dividend Equivalents in an amount equal to the value of any cash or stock
dividends paid by the Company upon one Share of Common Stock for each unvested
Restricted Unit or Additional Restricted Unit (as defined below) credited to
your bookkeeping account on a dividend record date. In the case of cash
dividends, the Company shall credit to your bookkeeping account, on each
dividend payment date, an additional number of Restricted Units (“Additional
Restricted Units”) equal to (a) divided by (b), where (a) equals the total
number of unvested Restricted Units and Additional Restricted Units, if any,
subject to this Agreement on such date multiplied by the dollar amount of the
cash dividend paid per Share of Common Stock on such date, and (b) equals the
Fair Market Value of a Share on such date. If a dividend is paid to holders of
Common Stock in Shares, the Company shall credit to you, on each dividend
payment date, Additional Restricted Units equal to the total number of unvested
Restricted Units and Additional Restricted Units subject to this Agreement on
such date multiplied by the Share dividend paid per Share of Common Stock on
such date. Additional Restricted Units are subject to the same restrictions,
including but not limited to vesting, transferability and payment restrictions,
that apply to the Restricted Units to which they relate.]

 

 

3.

Payment Amount. Each Restricted Unit [and Additional Restricted Unit] represents
one (1) Share of Common Stock.

 

 

4.

Vesting. Except in the event of your Termination of Employment due to death or
Full Retirement, the incurrence of a Disability, or the occurrence of a Change
in Control, the Restricted Units [and Additional Restricted Units] will vest as
follows: [VESTING PROVISIONS CONSISTENT WITH THE PLAN].

 

 

5.

Form and Timing of Payment. Vested Restricted Units will be redeemed solely for
Shares. [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Except as otherwise
determined by the Management Development and Compensation Committee (the
“Committee”), in its sole discretion, vested Additional Restricted Units will be

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

 

redeemed solely for Shares.] [Subject to a deferral election made pursuant to
Section 12, and] except as otherwise provided in Section 7(b) below, payment of
vested Restricted Units [and Additional Restricted Units] will be made as soon
as practicable following the applicable vesting date but in no event later than
two and one-half (2-1/2) months following the end of the calendar year in which
the vesting date occurs. As determined by the Company in its sole discretion
prior to the vesting date, any fractional Shares may be paid in cash or rounded
up or down to the nearest whole Share.

 

 

6.

Termination of Employment. Except as otherwise provided in Sections 7(a) and 8
of this Agreement, any Restricted Units [and Additional Restricted Units] that
have not vested as of your Termination of Employment will immediately be
forfeited, and your rights with respect to these Restricted Units [and
Additional Restricted Units] will end.

 

 

7.

Full Retirement, Death or Disability.

 

 

 

 

a.

Vesting. If your Termination of Employment occurs due to death or you incur a
Disability before the last vesting date described in Section 4 of this
Agreement, all of your unvested Restricted Units [and Additional Restricted
Units] will vest as of your Termination of Employment or Disability, as
applicable. If you are deceased, the Company will make a payment to your estate
only after the Committee has determined that the payee is the duly appointed
executor or administrator of your estate, subject to Section 7.14 of the Plan.

 

 

 

 

 

If your Termination of Employment due to Full Retirement occurs before the last
vesting date described in Section 4 of this Agreement, you will be vested in an
additional number of Restricted Units [and related Additional Restricted Units]
equal to the product of (a) times (b), minus (c), where (a) equals the total
number of Restricted Units specified in Section 1 of this Agreement [plus the
total number of Additional Restricted Units (both vested and unvested) credited
to you as of your Termination of Employment], (b) equals the ratio of your
complete years of service as an employee of the Company or its Affiliates
between the Award Date and your Termination of Employment, and the number of
complete years of service required under this Agreement to be fully vested in
all Restricted Units [and Additional Restricted Units], and (c) equals the
number of Restricted Units [and Additional Restricted Units] that vested before
your Termination of Employment.

 

 

 

 

b.

Payment. [Subject to a deferral election made pursuant to Section 12,] if your
Termination of Employment occurs due to death or Full Retirement, or you incur a
Disability, before the last vesting date described in Section 4 of this
Agreement, payment for vested Restricted Units [and Additional Restricted Units]
will be made as soon as practicable following your Termination of Employment or
Disability, as applicable, but in no event later than the last day of the
calendar year in which such Termination of Employment or Disability occurs.
Notwithstanding the preceding sentence, if you are a “specified employee” under
Section 409A of the Code as of the date of your Termination of Employment occurs
due to Full Retirement, payment for vested Restricted Units [and Additional
Restricted Units] will be made on the first business day of the first calendar
month that begins after the six-month anniversary of your Termination of
Employment, or, if earlier, your death.

2

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

[Subject to a deferral election made pursuant to Section 12,] if (i) you are
eligible for Full Retirement on the Award Date or you become eligible for Full
Retirement before the last vesting date described in Section 4 of this Agreement
and (ii) your Termination of Employment does not occur before the last vesting
date described in Section 4 of this Agreement, payment for vested Restricted
Units [and Additional Restricted Units] will be made as soon as practicable
following the applicable vesting date described in Section 4 of this Agreement
but in no event later than the last day of the calendar year in which each such
vesting date occurs.

 

 

8.

Change in Control. In the event of a Change in Control, Restricted Units [and
Additional Restricted Units] that have not vested or terminated as of the date
of Change in Control will immediately vest. No later than the earlier of 90 days
after the date of Change in Control or two and one-half months after the end of
the calendar year in which the Change in Control occurs, you will receive for
the Restricted Units [and Additional Restricted Units] a single payment in cash
equal to the product of the number of outstanding Restricted Units [and
Additional Restricted Units] as of the date of the Change in Control (including
any Restricted Units [and Additional Restricted Units] that vest pursuant to
this Section 8) and a multiplication factor, as set forth in the Plan.

 

 

9.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares on Restricted Units
[or Additional Restricted Units], an amount sufficient to satisfy taxes imposed
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gain taxes, transfer taxes,
and social security contributions, and National Insurance Contributions, that
are required by law to be withheld as determined by the Company or your local
employer.

 

 

10.

Transfer of Award. You may not transfer the Restricted Units, [Additional
Restricted Units] or any interest in such Units except by will or the laws of
descent and distribution or except as otherwise permitted by the Committee and
as specified in the Plan. Any other attempt to dispose of your interest will be
null and void.

 

 

11.

Requirements for and Forfeiture of Award.

 

 

 

 

a.

General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement (including but not limited to Section 11 of the Stock Option Award
Agreement for the Option granted on February 25, 2011, if applicable) that
governs your noncompetition with Honeywell, your nonsolicitation of Honeywell’s
employees, customers, suppliers, business partners and vendors, and/or your
conduct with respect to Honeywell’s trade secrets and proprietary and
confidential information.

 

 

 

 

b.

Remedies.

 

 

 

 

 

 

 

 

1.

You expressly agree and acknowledge that the forfeiture provisions of subsection
11.b.3. of this Agreement shall apply if, from the Award Date until the date
that is twenty-four (24) months after your Termination of

3

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Employment for any reason, you enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Committee) with Honeywell and the
Committee has not approved the agreement or arrangement in writing.

 

 

 

 

 

 

 

 

2.

In addition to the relief described in subsection 11.b.3 of this Agreement and
any other agreement that governs your noncompetition with Honeywell, your
nonsolicitation of Honeywell’s employees, customers, suppliers, business
partners and vendors, and/or your conduct with respect to Honeywell’s trade
secrets and proprietary and confidential information, if the Committee
determines, in its sole judgment, that you have violated the terms of any such
agreement, (i) any Restricted Units [and Additional Restricted Units] that have
not vested under this Agreement shall immediately be cancelled, and you shall
forfeit any rights you have with respect to such Units as of the date of the
Committee’s determination, and (ii) you shall immediately deliver to the Company
Shares equal in value to the Restricted Units [and Additional Restricted Units]
you received prior to the date of the Committee’s determination.

 

 

 

 

 

 

 

 

3.

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subsection 11.b.1. of this Agreement, (i) any Restricted Units
[and Additional Restricted Units] that have not vested under this Agreement
shall immediately be cancelled, and you shall forfeit any rights you have with
respect to such Units as of the date of the Committee’s determination, and (ii)
you shall immediately deliver to the Company Shares equal in value to the
Restricted Units [and Additional Restricted Units] you received during the
period beginning six (6) months prior to your Termination of Employment and
ending on the date of the Committee’s determination.

 

 

 

 

 

 

 

 

 

4.

Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

 

 

 

 

12.

[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Deferral of Payment. If you would
like to defer payment on the Restricted Units and related Additional Restricted
Units, you may do so in writing on the deferral form provided with this grant
setting forth your desired payment schedule. The deferral will not be permitted
if, within the determination of the Company, such deferral would result in a
violation of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder. If the deferral is not
permitted, then payment will be made as provided in Section 5 or 7(b), as
applicable. All Additional Restricted Units will be subject to the same deferral
restrictions as the Restricted Units to which they relate. Except as otherwise
determined by the Company, Dividend Equivalents credited

4

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

 

 

on deferred Restricted Units and deferred Additional Restricted Units will be
paid in cash as soon as practicable following the date such Dividend Equivalents
are credited but in no event later than 2-1/2 months following the end of the
year in which the Dividend Equivalents vest.]

 

 

13.

Restrictions on Payment of Shares. Payment of Shares for your Restricted Units
[and Additional Restricted Units] is subject to the conditions that, to the
extent required at the time of exercise, (i) the Shares underlying the
Restricted Units [and Additional Restricted Units] will be duly listed, upon
official notice of redemption, upon the New York Stock Exchange, and (ii) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Common
Stock until all applicable federal and state laws and regulations have been
complied with and all legal matters in connection with the issuance and delivery
of the Shares have been approved by counsel for the Company.

 

 

14.

Adjustments. Any adjustments to the Restricted Units [and Additional Restricted
Units] will be governed by Section 5.3 of the Plan.

 

 

15.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Units [or Additional Restricted Units] to the
extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

 

16.

Plan Terms Govern. The vesting and redemption of Restricted Units [or Additional
Restricted Units], the disposition of any Shares received for Restricted Units
[or Additional Restricted Units], the treatment of gain on the disposition of
these Shares, [and the treatment of Dividend Equivalents] are subject to the
provisions of the Plan and any rules that the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated into this
Agreement. Capitalized terms used in this Agreement have the meaning set forth
in the Plan, unless otherwise stated in this Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Agreement, the Plan
will control. By accepting the Award, you acknowledge that the Plan and the Plan
prospectus, as in effect on the date of this Agreement, have been made available
to you for your review.

 

 

17.

Personal Data.

 

 

 

 

 

a.

By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

 

 

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary,

5

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

 

 

nationality, job title, any shares or directorships held in the Company, details
of all restricted units or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

 

 

 

 

c.

You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

 

 

 

d.

You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

 

 

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

 

 

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data, request that any necessary
amendments be made to it, or withdraw your consent herein in writing by
contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

 

18.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

 

 

a.

The Company (and not your local employer) is granting your Restricted Units [and
Additional Restricted Units]. Furthermore, this Agreement is not derived from
any preexisting labor relationship between you and the Company, but rather from
a mercantile relationship.

 

 

 

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Units [and Additional Restricted
Units] granted under the Plan.

 

 

 

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

6

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

 

 

 

e.

The grant of Restricted Units [and Additional Restricted Units] hereunder, and
any future grant of Restricted Units [or Additional Restricted Units] under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Restricted Units, [the Additional Restricted Units] nor
any future grant by the Company will be deemed to create any obligation to make
any future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.

 

 

 

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

 

 

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

 

 

19.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Units [and Additional
Restricted Units] is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf. You
have no rights as a shareowner of the Company pursuant to the Restricted Units
[or Additional Restricted Units] until Shares are actually delivered to you.

 

 

20.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Units.
This Agreement supersedes any prior agreements, commitments or negotiations
concerning the Restricted Units [and the Additional Restricted Units].

 

 

21.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively

7

US OFFICER 7/11

--------------------------------------------------------------------------------




 

 

 

broad in duration, scope or covered activity, the provision will be construed so
as to be enforceable to the maximum extent compatible with applicable law.

 

 

22.

Governing Law. The Plan, this Agreement, and all determinations made and actions
taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

 

23.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.

 

 

24.

Acknowledgements. By accepting this Agreement, you agree to the following: (i)
you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Restricted Units, and that any prior agreements,
commitments or negotiations concerning the Restricted Units are replaced and
superseded.

 

 

25.

Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. If you do not wish to accept this Award, you must contact Honeywell
International Inc., Executive Compensation/AB-1D, 101 Columbia Road, Morristown,
New Jersey 07962 in writing within thirty (30) days of the Award Date.


 

 

 

 

I Accept:

 

 

 

 

 

 

 

Signature

Date  

8

US OFFICER 7/11

--------------------------------------------------------------------------------